Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, and 12 of U.S. Patent No. 10,965,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited within claims 15 and 26 overlaps, and thus is anticipated by, the subject matter recited within claims 1, 3, 10, and 12 of the ‘673 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-21, 26, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Manry” (US 2014/0012908) in view of “Ellingson” (US 9448980) in further view of “Rosenberg” (US 2009/0228702).

Regarding Claim 15:
Manry teaches:
A method for verification of a chain of trust (Abstract), comprising: 
receiving a request, by an identity verification platform (Fig. 2, element 212) from a first device (Fig. 2, element 206), for a validation (Fig. 2, element 210; ¶0033, “… a request for verification (210) is made … as a result of the signup, to verify the organizational entity being setup”; ¶0034, “The request for verification (210) is made to a verification entity 212”) …, the request identifying a user and an entity (¶0034, “… verify the organization and authorize the administrator/user based on an already-maintained status of the user and/or organization … can be leveraged to verify that the organizational entity and/or the user setting up the account of that organizational entity is known to be valid”; i.e., receive user and organization information via the verification request in order to verify the status of the user and organization at element 212); 
retrieving, by the identity verification platform, a record in a centralized or distributed ledger (¶0034, “… verify the organization and authorize the administrator/user based on an already-maintained status of the user and/or organization…”) at an address corresponding to the user and entity (Fig. 2, element 212 details a record contains an email address (MaryS@xyzc.com) which corresponds to a user (Mary S.) and an organizational entity (XYZ Construction)); 
determining, by the identity verification platform, that a relationship between the user and the entity is existent based on the retrieved record in the centralized or distributed ledger (¶0034, “… verify the organization and authorize the administrator/user based on an already-maintained status of the user and/or organization…”; ¶0036, “In this manner, a verification entity will verify… not only an organizational entity, but also a user’s claim about an association that the user has to the organizational entity, for instance, that the user is an authorized administrator of the account of the organizational entity”; ¶0037, “… verification entity 212 will verify that XYZ Construction is a real company, and that Mary is an authorized administrator of the account for XYZ Construction”); and 
transmitting, by the identity verification platform to the first device, the requested …, responsive to the determination that the relationship is existent (¶0037, “As a result of the verification, verification entity 212 provides verification (214) back to user management component 206 to indicate that the organizational entity, XYZ Construction, is verified, and that Mary S. is authorized to administer (216) by way of her account the account of XYZ construction”), …; and 
…
Manry does not disclose:
receiving a request, by an identity verification platform from a first device, for a validation badge …
transmitting, by the identity verification platform to the first device, the requested validation badge, responsive to the determination that the relationship is existent, an application of the first device rendering the validation badge for display; and 
wherein the validation badge comprises executable code that, upon interaction with the validation badge, causes the application of the first device to transmit a second request for information about the relationship between the user and the entity from the validation system.
Ellingson teaches:
receiving a request, by an identity verification platform (Fig. 1, element 104; Fig. 2, elements 202, 204, 206, and 208) from a first device (Fig. 1, elements 108), for a validation badge (Col. 7, lines 11-14, “For example, an employee of an organization may submit a request to place the organization’s badge on the employee’s profile page to indicate employee by the organization”) … 
transmitting, by the identity verification platform to the first device, the requested validation badge, responsive to the determination that the relationship is existent, an application of the first device rendering the validation badge for display (Col. 7, lines 14-19, “The request may be provided to the control panel, at which an administrator of the organization may grant or deny the request. When the request is granted, the organization’s badge may be provided for display… on the employee’s profile page…”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry's system of verifying that a user is associated with an organization by enhancing Manry’s method of requesting validation of the user and providing validation to include a request for a validation badge and providing of the validation badge, as taught by Ellingson, in order to prevent a user from misrepresenting their affiliation with an organization.
	The motivation is to provide a visual object, such as a validation badge, that may be used to quickly and reliably ascertain whether a user is truly affiliated with an organization or not (Ellingson, Col. 3, lines 35-40).
Manry in view of Ellingson does not disclose:
… wherein the validation badge comprises executable code that, upon interaction with the validation badge, causes the application of the first device to transmit a second request for information about the relationship between the user and the entity from the validation system.
Rosenberg teaches:
… wherein the validation badge comprises executable code that (¶0059, “The Web Site Owner places the dynamic icon tag in the desired page(s) on his or her Web Site … The image tag might look like <img src=https://www.thirdparty.com/getImage.jsp>. A very unusual aspect of this is that the image tag points to a program (script) on the Assuring Third Party’s Server rather than to an actual image”), upon interaction with the validation badge (¶0060, “The user browsers to a Web site that has signed up with the assuring third party. The dynamic image icon … is embedded in the HTML for the Web site. The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server…”), causes the application of the first device to transmit a second request for information about the relationship between the user and the entity from the validation system (¶0059, “This allows the verification program to be invoked and do the assurance process before creating and returning the dynamic image”; ¶0060, “The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server by transmitting the Internet domain name for the Web site page being viewed by the browser (Referrer Address)”; ¶0062, “This formatted image containing he associated identity and business information is returned to the Web browser and the Web browser renders the image”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson’s verification badge to include executable code that causes a web browser to verify a relationship, as taught by Rosenberg, in order to prevent hijacking of the badge and spoofing of web sites.
	The motivation is to provide real-time confirmation of a web site that a user is viewing by implementing executable code within a verification badge that confirms the web site at a third party verification service. This can prevent hijacking of the badge thus preventing spoofing of web sites (Rosenberg, ¶0016; ¶0069), thus strengthening trust in relationships the web site may have with the user. 

Regarding Claim 19:
The method of claim 15, Manry in view of Ellingson in further view of Rosenberg further comprising: 
receiving the second request, by the identity verification platform from the first device, the second request comprising an identification of a domain (Rosenberg, ¶0060, “The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server by transmitting the Internet domain name for the Web site page being viewed by the browser (Referrer Address)”); 
determining, by the identity verification platform, that the domain is associated with the entity (Rosenberg, ¶0062, “… the browser always provides the domain name of the Web site page being viewed by the browser (Referrer Address) at the time it invokes the program associated with the HTML dynamic image tag embedded on the Web site page … as the Assuring Third Party Server will only render and return an image to the browser containing the registration data for the Referrer Address, and not for any other address”); and 
transmitting a response to the second request comprising the information about the relationship between the user and the entity, by the identity verification platform to the first device, responsive to the determination that the domain is associated with the entity (Rosenberg, ¶0062, “… as the Assuring Third Party Server will only render and return an image to the browser containing the registration data for the Referrer Address, and not for any other address”).
The motivation to reject claim 19 by combining Rosenberg to the combination of Manry in view of Ellingson is the same motivation applied in rejecting claim 15 above.

Regarding Claim 20:
The method of claim 19, Manry in view of Ellingson in further view of Rosenberg further comprising: 
receiving the second request, by the identity verification platform from the first device, the second request comprising an identification of a domain (Rosenberg, ¶0060, “The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server by transmitting the Internet domain name for the Web site page being viewed by the browser (Referrer Address)”); 
determining, by the identity verification platform, that the domain is not associated with the entity (Rosenberg, ¶0062, “If the HTML dynamic image icon is somehow copied and pasted or otherwise reproduced on a Web page for another domain name, the program will either return no image or a warning image (if the actual domain name is not register in the Assuring Third Party Server)…”); and 
transmitting a response to the second request comprising an indication that the validation badge is invalid, by the identity verification platform to the first device, responsive to the determination that the domain is not associated with the entity (Rosenberg, ¶0062, “… the program will either return no image or a warning image (if the actual domain name is not register in the Assuring Third Party Server)…”).
The motivation to reject claim 19 by combining Rosenberg to the combination of Manry in view of Ellingson is the same motivation applied in rejecting claim 15 above.

Regarding Claim 21:
The method of claim 15, wherein Manry in view of Ellingston in further view of Rosenberg teaches retrieving the record in the centralized or distributed ledger further comprises deriving, by the identity verification platform, the address corresponding to the user and entity based on information about the relationship between the user and the entity (Manry, Fig. 2, element 212 details obtaining (deriving) a record containing an email address (MaryS@xyzc.com) which corresponds to a user (Mary S.) and an organizational entity (XYZ Construction); ¶0034, “… verify the organization and authorize the administrator/user based on an already-maintained status of the user and/or organization…”). 

Regarding Claims 26 and 29-31:
System claims 26 and 29-31 correspond to respective method claims 15 and 19-21, and contain no further limitations. Thus claims 26 and 29-31 are rejected by applying the same rationale used to reject claims 15 and 19-21 above, respectively.

Claims 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Manry” (US 2014/0012908) in view of “Ellingson” (US 9448980) in view of “Rosenberg” (US 2009/0228702) in further view of “Castinado” (US 2019/0318328). 

Regarding Claim 16:
Manry in view of Ellingson in further view of Rosenberg teaches:
The method of claim 15, wherein retrieving the record in the centralized or distributed ledger further comprises: 
retrieving a parent record at an address corresponding to the entity (Manry, Fig. 2, element 212 details retrieving a record that contains an email address (MaryS@xyzc.com) which corresponds to a user (Mary S.) and an organizational entity (XYZ Construction)); 
Manry in view of Ellingson in further view of Rosenberg does not disclose:
identifying, in the parent record, a second address corresponding to the user and the entity; and 
retrieving the record in the centralized or distributed ledger at the second address.
Castinado teaches:
identifying, in the parent record (¶0073, “… the system extracts detailed information associated with the first interaction stored on the distributed ledger of the block chain via the established communication linkage”), a second address (¶0076, “Related interactions may be other interactions recorded on the same block chain as the first interaction or interactions stored in a similar or related block chain. The system may search the records of the distributed ledger for one or more related or common tags, keywords, users, entities, metadata, or the like to identify related interactions”; ¶0077, “… the system may make available to a participant of an interaction a full life-cycle of an interaction to the participant”; i.e., identify a parent transaction and other related (second) transactions based on related (second) address information to the parent transaction) corresponding to the user and the entity (¶0072, “… the system establishes an operable communication linkage with the plurality of nodes of a block chain over a network … a linkage between one or more financial institutions, clearinghouses, or the like … The system may further establish an operable communication linkage with a user device of the user …”); and 
retrieving the record in the centralized or distributed ledger at the second address (¶0076, “In one example, a series of past interactions involving a particular business may all be stored on a first block chain, wherein a first user participating in a first interaction with the particular business may have access to detailed interaction information associated with the past interactions. In a specific embodiment, the system may provide a messaging system to accompany the interactions, wherein the first user may view messages (e.g., a memo, invoice, review, or the like) associated with the past transactions”; ¶0077).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson in further view of Rosenberg's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson in further view of Rosenberg’s method of identifying a record at an address corresponding to an entity to further make available a full-life cycle of other records, as taught by Castinado, in order to provide enhanced visibility of information relating to a user and an organization.
	The motivation is to utilize a parent record to identify other corresponding records to obtain enhanced visibility of a life-cycle of an interaction between a user and an organization (Castinado, ¶0078). 

Regarding Claim 27:
System claim 27 corresponds to method claim 16 and contains no further limitations. Therefore claim 27 is rejected by applying the same rationale used to reject claim 16 above.

Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Manry” (US 2014/0012908) in view of “Ellingson” (US 9448980) in view of “Rosenberg” (US 2009/0228702) in further view of “Smith” (US 2017/0316390).

Regarding Claim 17:
Manry in view of Ellingson in further view of Rosenberg teaches:
The method of claim 15, 
Manry in view of Ellingson in further view of Rosenberg does not disclose:
… wherein determining that the relationship between the user and the entity is existent further comprises identifying the presence of a non-zero value stored with the retrieved record in the centralized or distributed ledger. 
Smith teaches:
… wherein determining that the relationship between the user and the entity is existent further comprises identifying the presence of a non-zero value stored with the retrieved record in the centralized or distributed ledger (¶0196, “In step 416, the verifier may check that the attestation address of the attestation transaction is valid, by verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and determining whether transaction was revoked, by verifying that the cryptocurrency associated with the attestation transaction has not been spent”; ¶0222, “… and whether the attestation transaction has not been revoked (e.g., cryptocurrency has not been spent) …If the user confirms the business transaction, the attestor 1330 notifies the organization 1320 that the user approves the business transaction”; i.e., a non-zero cryptocurrency value is utilized in verifying an existence of a business transaction between a user and an organization). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson in further view of Rosenberg's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson in further view of Rosenberg’s method of verifying a relationship between a user and an organization to utilize a small cryptocurrency value, as taught by Smith, in order to create a transaction between the user and the organization using the smallest possible value required.
	The motivation is to create minimalistic data which represents a transaction between two entities, such as a user and an organization, and that is easily revocable (Smith, ¶0132). 

Regarding Claim 28:
System claim 28 corresponds to method claim 17 and contains no further limitations. Therefore claim 28 is rejected by applying the same rationale used to reject claim 17 above.


Claims 23-25 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Manry” (US 2014/0012908) in view of “Ellingson” (US 9448980) in view of “Rosenberg” (US 2009/0228702) in further view of “Phruksawan” (US 10511592).

Regarding Claim 23:
Manry in view of Ellingson in further view of Rosenberg teaches:
The method of claim 15, further comprising: 
receiving, by the identity verification platform, the second request for information from the application of the first device (Rosenberg, ¶0059, “This allows the verification program to be invoked and do the assurance process before creating and returning the dynamic image”; ¶0060, “The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server by transmitting the Internet domain name for the Web site page being viewed by the browser (Referrer Address)”; ¶0062, “This formatted image containing he associated identity and business information is returned to the Web browser and the Web browser renders the image”); and 
Manry in view of Ellingson in further view of Rosenberg does not disclose:
redirecting, by the identity verification platform, the second request to an identity verification page comprising an identification of the relationship between the user and the entity.
Phruksawan teaches:
redirecting, by the identity verification platform, the second request to an identity verification page (Fig. 2B, step 278; Col. 9, lines 32-37, “… and the code redirects to a server page that validates the token 278 and the browser complies 280”) comprising an identification of the relationship between the user and the entity (Col. 5, lines 49-58, “In one embodiment, the device identifier is provided to the server in step 214 and the token is provided to the app by the server as part of step 218, and each is unique across devices … Each time the token is provided from the app to the server as described herein, the app also provides the device identifier, which the server uses to authenticate the token by comparing the device identifier and the token to those stored to ensure they are both stored associated with the same account”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson in further view of Rosenberg's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson in further view of Rosenberg’s method of verifying a relationship between a user and an organization to redirect to a verification page, as taught by Phruksawan, in order to provide the user with visual verification of the relationship.
	The motivation is to improve an user’s experience with a verification system by redirecting a request for verification to a service that can validate whether a relationship between the user and an organization is valid, and provide a visual indication of such (Phruksawan, Fig. 2C, step 290; Col. 9, lines 66-67 & Col. 10, lines 1-2, “If the token and/or artifact is invalid 284, the user is redirected to a web page that displays an error message and the user is not logged into the web site and is not given access to such web services 290”).

Regarding Claim 24:
The method of claim 23, wherein Manry in view of Ellingson in view of Rosenberg in further view of Phruksawan teaches redirecting the second request is performed responsive to a determination that a time since transmission of the requested validation badge is less than a threshold (Phruksawan, Fig. 2B, step 278 occurs responsive to step 254; Col. 8, lines 8-14, “In one embodiment, a valid session is any session having a session identifier and in another embodiment, a valid session is one that has a session identifier and/or image code with a timestamp that is issued upon session creation that is not older than a threshold amount of time from the current time, retrieved from an operating system”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson in further view of Rosenberg's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson in further view of Rosenberg’s method of verifying a relationship between a user and an organization validate that a session image code has not surpassed a threshold amount of time, as taught by Phruksawan, in order to prevent stale image codes from being utilized.
	The motivation is to reduce the likelihood that fraudulent login attempts can succeed by placing a threshold limit on an amount of time that an image code is valid for, thus preventing stale image codes from being utilized by unauthorized users.

Regarding Claim 25:
Manry in view of Ellingson in further view of Rosenberg teaches:
The method of claim 15, further comprising: 
receiving, by the identity verification platform, the second request for information from the application of the first device (Rosenberg, ¶0059, “This allows the verification program to be invoked and do the assurance process before creating and returning the dynamic image”; ¶0060, “The browser attempting to render the image with invoke the associated program on the Assuring Third Party’s Server by transmitting the Internet domain name for the Web site page being viewed by the browser (Referrer Address)”; ¶0062, “This formatted image containing he associated identity and business information is returned to the Web browser and the Web browser renders the image”); and 
Manry in view of Ellingson in further view of Rosenberg does not disclose:
transmitting, by the identity verification platform to the first device, an indication that the validation badge is invalid, responsive to a determination that a time since transmission of the requested validation badge is greater than a threshold.
Phruksawan teaches:
transmitting, by the identity verification platform to the first device, an indication that the validation badge is invalid (Fig. 2B, steps 256 and 266), responsive to a determination that a time since transmission of the requested validation badge is greater than a threshold (Col. 8, lines 8-25, “… a valid session is one that has a session identifier and/or image code with a timestamp that is issued upon session creation that is not older than a threshold amount of time from the current time … If the code does not correspond to a valid session 256, the server notifies the app and the app notifies the user…”; i.e., determine the image code is invalid responsive to determining that a threshold amount of time has surpassed).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Manry in view of Ellingson in further view of Rosenberg's system of verifying that a user is associated with an organization by enhancing Manry in view of Ellingson in further view of Rosenberg’s method of verifying a relationship between a user and an organization validate whether a session image code has not surpassed a threshold amount of time, as taught by Phruksawan, in order to prevent stale image codes from being utilized.
	The motivation is to reduce the likelihood that fraudulent login attempts can succeed by placing a threshold limit on an amount of time that an image code is valid for, thus preventing stale image codes from being utilized by unauthorized users.

Regarding Claims 33-35:
System claims 33-35 correspond to respective method claims 23-25 and contain no further limitations. Thus claims 33-35 are each rejected by applying the same rationale used to reject claims 23-25 above, respectively.

Allowable Subject Matter
Claims 22 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, when taken alone or in combination, does not fairly teach or suggest the subject matter recited within each of claims 22 and 32, and thus these claims, when viewed in combination with their base and intervening claim, are deemed allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491